Citation Nr: 1606808	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  09-26 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for muscle injury residuals from shell fragment wounds (SFW) affecting the left forearm.  

2.  Entitlement to a rating in excess of 10 percent for muscle injury residuals from SFW affecting the right leg.  

3.  Entitlement to a rating in excess of 10 percent for muscle injury residuals from SFW affecting the left leg.  

4.  Entitlement to a rating in excess of 10 percent for muscle injury residuals from SFW affecting the left knee.  

5.  Entitlement to a rating in excess of 10 percent for tender scar residuals from SFW affecting the left back.  

6.  Entitlement to a rating in excess of 10 percent for a nephrectomy scar with herniated muscle. 

7.  Entitlement to a rating in excess of 20 percent for neurological residuals from SFW affecting the left ulnar nerve.  


REPRESENTATION

Appellant is represented by: Georgia Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active duty service from May 1967 to January 1970.  He is a recipient of the Purple Heart.

In March 2012, the Veteran presented testimony at the RO at a Board hearing, chaired via videoconference by the undersigned Veterans Law Judge, seated in Washington, D.C.  He accepted such hearing in lieu of an in-person hearing before a Member of the Board.  See 38 C.F.R. § 20.700(e) (2015).  A transcript of the hearing is associated with the claims file.

In April 2013, the Board remanded these issues for additional evidentiary development.  They have since been returned to the Board for further appellate action.  The Board also denied a rating in excess of 30 percent for kidney dysfunction associated with a left nephrectomy, an issue on appeal at that time.  The Board notes that supplemental statements of the case dated in April 2014 and August 2014 have continued to list that as an issue on appeal (although they have not adjudicated the issue further).  Notwithstanding this error, the Board's decision with respect to that claim is final.  See 38 C.F.R. § 20.1100 (2015). 

In its April 2013 decision, the Board found that the issue of TDIU entitlement was not a component of the current appeal as contemplated under Rice v. Shinseki, 22 Vet. App. 447 (2009).  This finding was based on medical evidence indicating that the service-connected neurological, muscle, and scar residuals have not changed significantly in manifestation and severity since service connection was granted and they do not significantly interfere with employability.  It was also based on the fact that his service-connected psychiatric disorder, which is rated as 50 percent disabling, is not currently on appeal.  

In addition, the Veteran, and others who have submitted statements on his behalf, have attributed significant difficulties with employment to mechanical back and spine complaints.  While they have asserted that these complaints are related to his service injuries, service connection is only in effect for muscle damage of the left back and for various trunk scars.  Therefore, the Board referred the issue of TDIU entitlement to the RO for consideration.  An April 2014 deferred rating acknowledged the issue as having been raised and has ordered development, to include an April 2014 examination.  Therefore, no further Board action is necessary to ensure due process with respect to this claim.  

In correspondence received on May 23, 2014, the Veteran raised a claim of entitlement to service connection for a spinal fracture and for arthritis of the back and knees.  In the claim received in October 2008, the Veteran asserted that he has spinal disc damage resulting from the in-service injury, as well as muscle damage, rib damage, and additional scarring in his back.  He also asserted that he has neurological damage in the lower extremities.  These claims have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction to address these matters and those claims are referred to the RO for appropriate action.  



FINDINGS OF FACT

1.  For the entire period on appeal, the muscle injury residuals from SFW affecting the bilateral legs, left knee, and left forearm, have each been manifested by impairment that is no more than moderate. 

2.  For the entire period on appeal, the left forearm SFW and left leg SFW have been manifested by a tender scar; the right leg SFW has been manifested by two tender scars, each on the posterior side.  

3.  For the entire period on appeal, the scar residuals from a SFW affecting the left back has been manifested by tenderness.  

4.  For the entire period on appeal, the nephrectomy scar has been manifested by tenderness and the presence of a muscle herniation. 

5.  For the entire period on appeal, the neurological residuals from a SFW affecting the ulnar nerve have been manifested by incomplete paralysis with impairment that is no more than moderate.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for muscle injury residuals from a SFW affecting the left forearm have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.73, Diagnostic Code (DC) 5307 (2015).

2.  The criteria for a separate 10 percent rating, but no more, for a tender scar of the left forearm are met for the entire period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.118, DC 7804 (2002-2008).

3.  The criteria for a rating in excess of 10 percent for muscle injury residuals from a SFW affecting the right leg have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.73, DC 5311 (2015).

4.  The criteria for a separate 10 percent rating, but no more, for a tender scar of the right leg are met for the entire period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.118, DC 7804 (2002-2008).

5.  The criteria for a rating in excess of 10 percent for muscle injury residuals from a SFW affecting the left leg have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.73, DC 5313 (2015).

6.  The criteria for a separate 10 percent rating, but no more, for a tender scar of the left leg are met for the entire period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.118, DC 7804 (2002-2008).

7.  The criteria for a rating in excess of 10 percent for muscle injury residuals from a SFW affecting the left knee have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.71a, DC 5314 (2015).

8.  The criteria for a rating in excess of 10 percent for tender scar residuals from SFW affecting the left back have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.118, DC 7804 (2002-2008).

9.  The criteria for a rating in excess of 10 percent for a nephrectomy scar with herniated muscle have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.118, DC 7804 (2002-2008).

10.  The criteria for a rating in excess of 20 percent for neurological residuals from a SFW affecting the left ulnar nerve have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.124a, DC 8516 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

A rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1; see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where a veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

Muscle Injury Residuals to the Left Forearm, Right Leg, Left Leg, Left Knee

The issues on appeal involve the ratings assigned to disabilities described by the RO as residuals from SFW to left forearm, currently rated under DC 5307, residuals from multiple SFWs with injury to right leg, currently rated under DC 5311, residuals from multiple SFWs with injury to left leg, currently rated under DC 5313, and residuals from SFW, left knee, currently rated under DC 5314.
 
Historically, in July 1970, the RO granted service connection for SFW muscle residuals of the left forearm, and assigned a rating of 10 percent under DC 5307, granted service connection for SFW muscle residuals of the right leg, and assigned a rating of 10 percent under DC 5311, and granted service connection for SFW muscle residuals of the left leg, and assigned a rating of 10 percent under DC 5313.  Each rating was effective February 1, 1970.  

In September 1972, the rating for the left arm muscle injury under DC 5307 was removed without discussion, but was apparently replaced with a rating for left ulnar nerve impairment.  In May 1986, the RO granted service connection for muscle impairment of the left knee with a 10 percent rating assigned under DC 5314, effective March 1985.  A separate 10 percent rating under DC 5307 was added back for the left forearm effective from March 1985.  Additional ratings for bilateral involvement of the upper and lower extremities have also been assigned pursuant to 38 C.F.R. § 4.26 (2015).  There is currently no dispute raised as to these ratings. 

Specific regulatory provisions are applicable to muscle injuries.  VA law provides that a muscle injury rating will not be combined with a peripheral nerve paralysis rating of the same body part, unless the injuries affect entirely different functions.  See 38 C.F.R. § 4.55.  Thus, while the Veteran may have both muscle and nerve impairment in some areas, separate ratings cannot generally be assigned where the separate impairments affect the same body part and function.  

For rating purposes, the skeletal muscles of the body are divided into 23 muscle groups in 5 anatomical regions: 6 muscle groups for the shoulder girdle and arm (DCs 5301 through 5306); 3 muscle groups for the forearm and hand (DCs 5307 through 5309); 3 muscle groups for the foot and leg (DCs 5310 through 5312); 6 muscle groups for the pelvic girdle and thigh (DCs 5313 through 5318); and 5 muscle groups for the torso and neck (DCs 5319 through 5323).  For compensable muscle group injuries which are in the same anatomical region but do not act on the same joint, the evaluation for the most severely injured muscle group will be increased by one level and used as the combined evaluation for the affected muscle groups.  See 38 C.F.R. § 4.55.  Thus, while the Veteran's muscle injuries in some cases involves multiple muscle groups, only a single rating can be assigned if they affect the same joint.  

Under DCs 5301 through 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe or severe.  These categorizations are further defined.  

Slight disability of muscles-(i) Type of injury.  Simple wound of muscle without debridement or infection.  (ii) History and complaint.  Service department record of superficial wound with brief treatment and return to duty.  Healing with good functional results.  No cardinal signs or symptoms of muscle disability.  (iii) Objective findings.  Minimal scar.  No evidence of fascial defect, atrophy, or impaired tonus.  No impairment of function or metallic fragments retained in muscle tissue.

Moderate disability of muscles-(i) Type of injury.  Through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  (ii) History and complaint.  Service department record or other evidence of in-service treatment for the wound.  Record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  (iii) Objective findings.  Entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue.  Some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  

Moderately severe disability of muscles-(i) Type of injury.  Through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  (ii) History and complaint.  Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section and, if present, evidence of inability to keep up with work requirements.  (iii) Objective findings.  Entrance and (if present) exit scars indicating track of missile through one or more muscle groups.  Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment.  

Severe disability of muscles-(i) Type of injury.  Through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  (ii) History and complaint.  Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  (iii) Objective findings.  Ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track.  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area.  Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  

If present, the following are also signs of severe muscle disability: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile.  (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle.  (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests.  (D) Visible or measurable atrophy.  (E) Adaptive contraction of an opposing group of muscles.  (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle.  (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56.  

An open comminuted fracture with muscle or tendon damage will be rated as a severe injury of the muscle group involved unless, for locations such as in the wrist or over the tibia, evidence establishes that the muscle damage is minimal.  A through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  For muscle group injuries in different anatomical regions which do not act upon ankylosed joints, each muscle group injury shall be separately rated and the ratings combined under the provisions of 38 C.F.R. § 4.25.  See 38 C.F.R. § 4.55.  

Left Forearm

DC 5307 provides ratings for Muscle Group (MG) VII injuries affecting flexion of the wrist and fingers and muscles arising from the internal condyle of the humerus and flexors of the carpus and long flexors of the fingers and thumb pronator.  This code provides a rating of 40 percent for the major extremity (30 percent minor) for severe impairment, a 30 percent rating for the major extremity (20 percent minor) for moderately severe impairment, a rating of 10 percent for either extremity for moderate impairment, and a rating of 0 percent for either extremity for slight impairment.  VA examiners in October 2008, November 2013, and April 2014, each reported that the Veteran is right handed.  Therefore, the left forearm rating is for the minor extremity.  

When examined in October 2008, the Veteran complained of constant pain, described as burning, aching, and cramping, of the left forearm, as well as loss of strength, weakness, easy fatigability, impairment of coordination, and inability to control movement.  The entrance wound on the left forearm was 10.2 centimeters (cm.) by 1 cm.  There was no corresponding exit wound present.  The examiner noted that there was adherence of the skin to the underlying structures and that there was intermuscular scarring present; however, there was no adhesion to the bone.  The scar was tender, but there was no disfigurement, ulceration, adherence instability, tissue loss, inflammation, or edema.  Signs of lowered endurance were noted to include easy fatigue and decreased grip with repetition.  There were no signs of impaired coordination.  Muscle strength was graded at 5/5.  

Pertinent to the rating for muscle injury, while the Veteran had full range of motion of the left elbow with 0 degrees extension, 145 degrees flexion, 85 degrees supination, and 80 degrees pronation, he had pain at 0 degrees extension, 142 degrees flexion, 82 degrees supination, and 80 degrees pronation.  With repetitive use, there was additional pain and lack of endurance.  Range of motion of the left wrist was also normal with no additional limitation due to pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The Veteran was noted to be able to tie shoelaces without difficulty, he could fasten buttons without difficulty, and, he could pick up a piece of paper and tear it without difficulty.  Left hand strength was assessed as being within normal limits.  X-rays revealed retained shrapnel at the left radius and ulna.  The examiner assessed that the disability was unchanged from previous findings.  

Primary Care Notes dated February 2008, August 2008, and May 2009, reveal neurological findings of motor strength 5/5 bilaterally, sensation intact bilaterally, and full range of motion in all extremities. 

The report of VA examination in November 2013 reveals findings of consistent loss of power and lowered threshold of fatigue on the left.  Muscle strength at the elbow and wrist were rated at 5/5 bilaterally.  The Veteran's grip strength was rated at 4/5 on the left and 5/5 on the right.  There was muscle atrophy noted of the left thumb; however, comparative measurements were not provided.  There was retraction of the scar on the left forearm with flexion of the fingers on the hand, but he was able to close the hand entirely.  The examiner noted that there were entrance scars which were small or linear indicating short track of missile through muscle tissue.  There were no defects of muscle fascia.  The examiner found that the Veteran's muscle injuries did not impact his ability to work, such as resulting in inability to keep up with work requirements due to muscle injuries.  

A VA examination was conducted in April 2014 to evaluate a claim of entitlement to TDIU.  Left elbow and wrist flexion and left elbow extension were rated at 4/5.  Left wrist extension was 5/5.  The functional impact was noted as chronic pain and easy muscle fatigue, otherwise normal.  Ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track were noted.  The examiner checked a box indicating "Some loss of deep fascia" associated with muscle injuries, but did not specify which muscle injury was affected.  Notably, all muscle injuries were being evaluated in that examination.  The November 2013 examiner specifically found that there was no defect of muscle fascia with respect to the left forearm.  As that finding addresses the left forearm directly, the Board finds no conflict in the evidence.  There is no loss of deep fascia with respect to the left forearm muscle injury.  

After a review of all of the evidence, moderately severe muscle impairment is not demonstrated with respect to the left forearm and is not more nearly approximated than moderate impairment.  There is no through and through wound as an exit wound has not been described or found.  The wound is not a deep penetrating wound.  There is also no loss of deep fascia.  While there is some atrophy involving the left thumb, and decreased grip strength on the left, this is entirely consistent with the criteria for moderate impairment, which include loss of muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  

As the criteria for a rating in excess of 10 percent are neither met nor more nearly approximated than the criteria for a rating of 10 percent, a preponderance of the evidence is against the claim, and the Board concludes that the benefit sought on appeal with respect to the left forearm muscle injury is not warranted.  

However, in light of the finding of the October 2008 VA examiner that a scar on the left forearm, which he described as measuring 10.2 cm. by 1 cm., was tender, and as this finding represents symptomatology that is separate and distinct from the Veteran's muscle injury, a separate rating is warranted for a tender scar of the left forearm.  See Esteban v. Brown, 6 Vet. App. 259 (1994) (in a case where none of the symptomatology of separate scar and muscular manifestations of a disability was duplicative of or overlapping, but the symptomatology was distinct and separate, as a matter of law, the appellant was entitled to separate combined ratings for a tender scar and muscle injury).  

The Board acknowledges that the November 2013 did not find any tender scars on the extremities.  Rather than assigning a staged rating, the Board resolves this conflict in the Veteran's favor and finds that the scar described by the October 2008 remains tender.  Under the rating schedule in effect for this appeal, a 10 percent rating is the maximum rating available for a tender scar.  Accordingly, a rating in excess of 10 percent is not warranted for the left forearm.   

Lower Extremities

DC 5311 provides ratings for MG XI injuries affecting propulsion and plantar flexion of the foot (1); stabilization of the arch (2, 3); flexion of the toes (4, 5); flexion of the knee (6), as well as posterior and lateral crural muscles, and muscles of the calf: (1) triceps surae (gastrocnemius and soleus); (2) tibialis posterior; (3) peroneus longus; (4) peroneus brevis; (5) flexor hallucis longus; (6) flexor digitorum longus; (7) popliteus; (8) plantaris.  This code provides a 30 percent rating for severe impairment, a 20 percent rating for moderately severe impairment, a 10 percent rating for moderate impairment and a 0 percent rating for slight impairment.  

DC 5313 provides ratings for MG XIII injuries affecting extension of the hip and flexion of the knee, outward and inward rotation of the flexed knee, acting with rectus femoris and sartorius, synchronizing simultaneous flexion of the hip and knee and extension of the hip and knee by belt-over-pulley action at the knee joint, as well as the posterior thigh group, hamstring complex of 2-joint muscles: (1) Biceps femoris; (2) semimembranosus; (3) semitendinosus.  This code provides a 40 percent rating for severe impairment, a 30 percent rating for moderately severe impairment, a 10 percent rating for moderate impairment and a 0 percent rating for slight impairment.  

DC 5314 provides ratings for MG XIV injuries affecting extension of the knee (2, 3, 4, 5); simultaneous flexion of the hip and flexion of the knee (1); tension of fascia lata and iliotibial (Maissiat's) band, acting with XVII (1) in postural support of the body (6); acting with hamstrings in synchronizing hip and knee (1, 2).  Anterior thigh group: (1) Sartorius; (2) rectus femoris; (3) vastus externus; (4) vastus intermedius; (5) vastus internus; (6) tensor vaginae femoris.  This code provides a 40 percent rating for severe impairment, a 30 percent rating for moderately severe impairment, a 10 percent rating for moderate impairment and a 0 percent rating for slight impairment.  

The Veteran testified that he experiences cramping and tenderness in his left leg; and, when he uses it a lot, he cannot straighten the leg out.  In correspondence and hearing testimony, he has reported that he experiences cramping and pain associated with his lower extremity muscle injuries.  

When examined in October 2008, the Veteran complained of constant pain, described as aching, sharp, and cramping, numbness in left foot, severe cramping of the thighs and calves, as well as loss of strength, weakness, and easy fatigability.  He reported no impairment of coordination or inability to control movement.  He reflected that the left leg gave way when walking, causing him to limp badly.  He complained that the left knee was weak and very painful.  The examiner observed that the Veteran's posture was normal, but he limped favoring his left leg; leg lengths were equal; there were no signs of abnormal weight bearing, breakdown, callosities, or unusual shoe wear pattern.  

For MGs XI, XII, and XIII, muscle strength was graded at 5/5.  There was no loss of deep fascia, no impairment of muscle tone, and no loss of muscle substance.  There were only entrance wounds with no exit wounds present.  For MG XIII on both lower extremities, and MG XI on the left lower extremity, there was no adherence of underlying structures.  For MGs XI and XII on the right lower extremity, adherence to underlying structures was noted; however, for each group, there was no adhesion of muscle to bone, and no intermuscular scarring.  Each scar was described as having no disfigurement, ulceration, adherence instability, tissue loss, inflammation, or edema.  

For MG XI on the right calf, palpation revealed lowered endurance and weakness with toe raising and plantar flexion.  The entrance wound was 12.5 cm. by 1.5 cm. This scar was described as having tenderness.  There was also a wound located at the right posterior thigh which was 10 cm. by 1 cm.  This scar was described as having tenderness.  Another wound was noted of the left posterior thigh, measuring 15 cm. by 1 cm.  There was a scar involving MG XI on the left lower leg, which was 12 cm. by 0.8 cm.  This scar was described as having tenderness.

Primary Care Notes dated February 2008, August 2008, and May 2009, reveal neurological findings of motor strength 5/5 bilaterally, sensation intact bilaterally, and full range of motion in all extremities. 

When examined in November 2013, both lower extremities showed 5/5 strength at the hips, knees, and ankles.  There was no atrophy.  X-rays revealed retained shrapnel.  The examiner found that none of the scars associated with the muscle injuries was tender.  The examiner found that the Veteran's muscle injuries did not impact his ability to work, such as resulting in inability to keep up with work requirements due to muscle injuries.  The examiner noted that the range for his knees was mildly limited for flexion but felt to be normal for his age and flexibility.  Moreover, this was found to be related to arthritis.  

In an April 2014 VA examination, conducted to evaluate a claim of TDIU, the examiner reported loss of power, weakness, and uncertainty of movement.  Left hip flexion, left knee flexion, left knee extension, and ankle plantar flexion were rated at 4/5.  Right hip flexion and extension, right knee flexion and extension, and right ankle plantar flexion and dorsiflexion, as well as left ankle dorsiflexion were each rated 5/5.  The examiner noted no muscle atrophy.  The functional impact was noted as chronic pain and easy muscle fatigue, otherwise normal.  

Ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track were noted.  The examiner checked a box indicating "Some loss of deep fascia" associated with muscle injuries, but did not specify which muscle injury was affected.  Notably, all muscle injuries were being evaluated in that examination.  The November 2013 examiner specifically found that there was no loss of deep fascia regarding the legs.  As that finding addresses the leg and knee muscle injuries directly, the Board finds no conflict in the evidence.  There is no loss of deep fascia with respect to the left leg and knee or right leg muscle injuries.  

After a review of all of the evidence, moderately severe impairment is not demonstrated with respect to either leg or with respect to the left knee, and is not more nearly approximated than moderate impairment.  In so finding, the Board notes that none of the entrance wounds are through and through, as there were no exit wounds described or found.  Moreover, none of the wounds is deep or penetrating, and there was no intermuscular scarring found.  There was also no loss of deep fascia.  There was no atrophy described for any of the muscle groups.  

While there is some decrease in strength, as well as fatigue, this is entirely consistent with the criteria for moderate impairment, which include loss of muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  As the criteria for a rating in excess of 10 percent are neither met nor more nearly approximated than the criteria for a rating of 10 percent, the preponderance of the evidence is against each claim and the benefit sought on appeal is not warranted with respect to the right leg, left leg, and left knee, muscle injuries.  

However, in light of the finding of the October 2008 VA examiner that one of the scars on the left leg was tender and two of the scars on the right leg were tender, and as these findings represent symptomatology that is separate and distinct from the Veteran's muscle injuries, a separate 10 percent rating is warranted for each leg for tender scar residuals from SFW.

The Board acknowledges that the November 2013 did not find any tender scars in the extremities.  Rather than assigning a staged rating, the Board resolves this conflict in the Veteran's favor and finds that the scars described by the October 2008 are tender.

Under the rating schedule in effect for this appeal, a 10 percent rating is the maximum rating available for a tender scar.  Moreover, the rating schedule contemplates a single rating for multiple scars except when those scars affect widely separate areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk.  In this case, while there are two tender scars on the right lower extremity, they are both located on the posterior surface, one on the calf and the other on the thigh.  Accordingly, a single rating of 10 percent for the right lower extremity is appropriate. 


Residual Scarring - Back and Nephrectomy

The issues on appeal involve disabilities described by the RO as tender scar, left back, residuals from SFW, current rated under DC 7804, and nephrectomy scar with herniated muscle, currently rated under DC 5326-7804.  

Historically, in July 1970, the RO granted service connection for tender scar residuals of left back, rated at 10 percent under DC 7804, and for scars of the trunk and all extremities, rated at 0 percent under DC 7805, effective February 1970.  In May 1986, the RO granted service connection for a nephrectomy scar with muscle hernia with a 10 percent rating under DC 5326-7804, effective March 1985.  

The criteria used to evaluate disabilities of the skin were revised during this appeal, in 2008.  The applicability of the 2008 amendment is specified as follows: "This amendment shall apply to all applications for benefits received by VA on or after October 23, 2008.  A veteran whom VA rated before such date under diagnostic codes 7800, 7801, 7802, 7803, 7804, or 7805 of 38 C.F.R. 4.118 may request review under these clarified criteria, irrespective of whether his or her disability has worsened since the last review."  See 73 Fed. Reg. 54708-01.  

As the Veteran's claim was received prior to October 23, 2008, and he has not requested that his disabilities be evaluated under the new criteria, the Board will consider only the pre-amended criteria.  Effective August 30, 2002 to October 23, 2008, DC 7804 applied to scars that are superficial and painful on examination.  A single 10 percent rating was available.  38 C.F.R. § 4.118, DC 7804 (2002-2008).  

The report of VA examination in October 2008 reveals complaint of severe pain; he cannot bend without it hurting; he cannot lift heavy objects without hurting; his back is weak; impossible to do heavy work.  After examination, there was no change in the diagnosis, which was a persistent symptomatic scar.  According to the examiner, the subjective factor was a painful scar; the objective factor was tenderness upon palpation of the scar.  

The October 2008 VA examination also revealed complaint of severe pain when lifting due to a nephrectomy scar, as well as swelling of tissue; he claimed that he could not lift anything heavy.  On examination, there was an elevated scar present on the left side/back measuring about 28 cm. by 1 cm.  The scar was tender with keloid formation of less than 6 square inches (sq. in.), hypopigmentation of less than 6 sq. in., hyperpigmentation of less than 6 sq. in., and abnormal texture of less than 6 sq. in..  There was no disfigurement, ulceration, adherence, instability, tissue loss, inflammation, or edema.  A herniation of the transverse abdominal muscle and latissimus dorsi muscle was noted, which was found not to require support by a truss or belt.  There was no loss of deep fascia, loss of muscle substance, or impairment of muscle tone.  

The report of a VA examination in November 2013 reveals that the scars were not painful or unstable.  The scar on the left subscapular area measured 13 cm. by 0.8 cm.  Total area of scaring on the posterior trunk was 5 sq. cm.  The nephrectomy scar measured 27 cm. by 0.5 cm.  Total area of scarring on the anterior trunk was 2 sq. cm.  None of the scars caused disfigurement of the head, face, or neck or resulted in limitation of function.  There were no other pertinent physical findings, complications, conditions, signs and/or symptoms (such as muscle or nerve damage) associated with any scar.  

The scars were found not to impact the Veteran's ability to work.  None of his scars were found to have an effect on joint mobility or muscle strength.  There was no evidence of keloid formation of any of his scars and there was no skin breakdown or tenderness noted, although he reported tenderness in the posterior subscapular scar.  There was no neurological impact of the Veteran's scaring beyond the already service-connected left ulnar neuropathy.  The examiner acknowledged the Veteran's report of limited back, shoulder, and knee mobility, but found these limitations were related to arthritic changes in the joints rather than scars or underlying muscle defects.  

A VA examination in April 2011 reveals that none of the scars were unstable, non-linear, or deep, none were associated with muscle or nerve damage, and none resulted in limitation of function.  The impact on work was described as the scars being "painful at times." 

After a review of all of the evidence, a rating in excess of 10 percent is not warranted for either scar.  As noted, only a single rating is available for each scar based on tenderness and the maximum rating for each scar on that bases is 10 percent.  The Board has also considered other potential diagnostic codes to determine whether any higher ratings or separate ratings are warranted.  DC 7805 applies to limitation of function of the affected part.  Here, there is no limitation of function or impairment of function of any body part due to the scars, that code is not appropriate.  

Application of DC 7800 requires involvement of the head, face, or neck, which is not raised with respect to the scars located on the left back and flank.  The version of DC 7801 in effect from August 30, 2002, to October 23, 2008, applies to scars, other than head, face, or neck, that are deep or that cause limited motion.  In this case, none of the Veteran's symptoms are like or similar to deep scars, and none cause limited motion.  DC 7802 provides no more than a 10 percent maximum rating and requires involvement of an area or areas of 144 sq. in. (1 sq. ft.) (929 sq. cm.), which are not demonstrated here.  The version of the DC 7803 in effect from August 30, 2002, to October 23, 2008, applies to scars that are unstable.  Here, there is no instability of the scars.  

Under DC 5326, an extensive muscle hernia without other injury to the muscle is to be assigned a 10 percent rating.  There are no higher ratings available on the basis of a muscle hernia.  The current rating appears to be assigned on the basis of scar residuals.  A separate rating for the herniation is not warranted as there appears to be no residual muscle impairment and as the symptomatology of the scar and muscular manifestations (tenderness without other impairment) is overlapping and is neither distinct nor separate.  

In summary of the Board's findings, 10 percent ratings are the maximum ratings warranted for the Veteran's scar of the left back and nephrectomy scar for the entire period on appeal.  As no higher rating is available, as the criteria for a separate rating are not met, and as no other diagnostic code is appropriate, the preponderance of the evidence is against each claim and a rating in excess of 10 percent is not warranted for either scar for any period.  

Neurological Residual Left Ulnar Nerve

The issue on appeal involves a disability described by the RO as residuals from SFW, injury to left ulnar nerve, current rated under DC 8516.  Historically, in September 1972, service connection was granted for a left ulnar nerve injury, with initial ratings established under DC 8516 at 10 percent, effective February 1, 1970, and 20 percent, effective August 3, 1972.  In May 1986, the 10 percent rating effective February 1, 1970, was removed without discussion, and only the 20 percent rating, effective August 3, 1972, was listed.  

DC 8516 provides ratings for paralysis, neuritis, and neuralgia affecting the ulnar nerve.  A 60 percent rating is provided for complete paralysis affecting the major appendage (50 percent minor) for "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of wrist weakened.  A 40 percent rating is provided for severe incomplete paralysis affecting the major appendage (30 percent minor).  A 30 percent rating is provided for moderate incomplete paralysis affecting the major appendage (20 percent minor).  A 10 percent rating is provided for mild incomplete paralysis affecting either appendage.  

As the Veteran is right handed, the rating is for the minor appendage.  As he is currently assigned a 20 percent rating, in order to warrant a higher rating of 30 percent, it must be demonstrated that he experiences impairment to a severe degree.  To warrant a maximum rating of 50 percent, it must be demonstrated that he has complete paralysis with the features noted above.  

In October 2008 correspondence, the Veteran reported that the left forearm has gotten worse over the years to the point that it hurts all the time now.  He complained of constant pain from the shoulder to the ends of the fingers.  He reported burning pain on the top part of the hand.  He also reported cramping of the hand with too much use, and that, in cold weather he has very little use for the arm and hand.  The Veteran testified that he also experienced cramping and loss of strength and that he has difficulty lifting his arm.  

In an October 2008 VA examination, the Veteran complained of weakness and cramping.  There was no abnormal sensation, anesthesia, and paralysis.  He reported experiencing pain extending along the entire length of the extremity, as well as a tingling sensation from the top of his hand to his fingers.  He also reported weakness.  He was not receiving any treatment at that time.  Neurological examination revealed that motor function was within normal limits, rated at 5/5; however, the examiner noted easy fatigue.  Reflexes were normal (2+) at the biceps and triceps.  Sensory function was decreased in the left distal hand, digits 4 and 5.  The peripheral nerve examination revealed neuralgia and persistent paresthesia.  

The report of a VA examination in November 2013 reveals complaint of intermittent mild pain and numbness in the left upper extremity.  Strength was entirely normal at 5/5.  Reflexes were also entirely normal.  Sensation was decreased in the left hand and fingers, but was otherwise normal.  There were no trophic changes, such as loss of hair, smooth shiny skin, etc.  The examiner assessed incomplete paralysis of the ulnar nerve and described it as "mild."  The examiner assessed no impact of the disorder upon the Veteran's ability to work.  

After a review of all of the evidence, a rating in excess of 20 percent for neurological impairment resulting from a SFW affecting the left ulnar nerve is not warranted.  

In so finding, the Board notes that none of the criteria associated with complete paralysis are present.  There is no evidence suggesting a "griffin claw" deformity due to flexor contraction of ring and little fingers.  The evidence does not show very marked atrophy in the dorsal interspace and thenar and hypothenar eminences, the loss of extension of the ring and little fingers, or that the Veteran cannot spread the fingers (or reverse).  While there is some atrophy of thumb muscle, the evidence does not show that he cannot adduct the thumb.  Moreover, ratings for strength of the left wrist were normal and full in November 2013 and April 2014.

While the lack of symptomatology associated with complete paralysis is not determinative regarding a rating for severe incomplete paralysis, it is a significant factor in assessing whether a rating at the severe level may be more nearly approximated than the current rating at the moderate level.  

The Veteran's symptomatology has consisted essentially of pain and fatigue.  The Board understands that with too much use, and in cold weather, these symptoms negatively impact his ability to use his hand; however, some impairment of use is contemplated in any compensable rating.  His description appears to suggest that there are times when he has adequate use of his hand, such as when the weather is not cold, or when he has not given the hand too much use.  In the Board's view, the intermittent nature of impairment combined with the largely sensory nature of the impairment is more consistent with a characterization of moderate impairment than severe impairment.  

The Board acknowledges that the Veteran has some atrophy of the left thumb muscles, which was noted on examination of his left forearm muscle injury, but which was not described in significant detail, and which was not specifically attributed to either the muscle injury or the neurological injury.  As there is not adequate medical evidence to distinguish this symptomatology from the neurological injury, his symptomatology may not be wholly sensory in nature.  Also, he testified that his hand cramped and when that occurred he has no strength and the hand would jerk.  This account also suggests that the symptomatology is not wholly sensory.  

This finding is significant because the rating schedule for peripheral nerves directs that, where symptomatology is wholly sensory, the rating should be for at most the moderate level.  Thus, a finding of symptomatology that is wholly sensory would preclude any higher rating.  While a higher rating is not precluded by the above provision, the muscle atrophy noted on the left thumb has not itself been shown to result in any significant or permanent impairment, as the Veteran has consistently demonstrated normal or near-normal strength in the left hand on examination.  

The Veteran reported that he intermittently experienced spasms (cramping and jerking) which were associated with loss of strength.  His account is competent evidence; however, this account must be balanced against the minimal impairment demonstrated on multiple examinations spanning the period on appeal.  These have shown normal findings for motor function (strength) and reflexes in October 2008 and November 2013, as well as the November 2013 examiner's assessment of "mild" overall impairment.  

On balance, the Veteran's impairment is no more than moderate.  As the criteria for a rating in excess of 20 percent are not met and are not more nearly approximated than those for the current rating, the preponderance of the evidence is against the claim and the benefit sought on appeal with respect to the left ulnar nerve injury is not warranted.  

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation is warranted for the issues on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.

The Board finds that the first Thun element is not satisfied with respect to muscle injury residuals.  The Veteran's muscle injuries are manifested by signs and symptoms such as pain, fatigability, weakness, incoordination, lack of endurance, and minimal muscle atrophy of the left thumb.  These signs and symptoms, and their resulting impairment, are explicitly contemplated by the rating schedule, which include a detailed explanation of the cardinal signs of muscle injuries.  Moreover, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about his muscle injuries because the rating criteria reasonably describe his disability level and symptomatology.  

The first Thun element is not satisfied with respect to the Veteran's scar residuals.  The scars of the left back and flank are manifested by tenderness without associated limitation of function.  While he has attributed various musculoskeletal complaints to these scars, this has been refuted by medical evidence demonstrating that these complaints are attributable to arthritis.  Determining the cause of arthritis and attributing general complaints of pain and weakness to a scar, as opposed to arthritic involvement of the joints, is not a matter capable of lay observation, but requires medical knowledge which the Veteran is not shown to possess.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336(Fed. Cir. 2006); Barr v. Nicholson, 21 Vet. App. 303(2007); Davidson v. Shinseki, 581 F.3d 1313(Fed. Cir. Sept. 14, 2009).  The symptoms attributed to the scar residuals by competent evidence are fully contemplated by the ratings assigned.  

The Board also finds that the first Thun element is not satisfied with respect to the neurological residuals, which are manifested by pain and decreased sensation and by intermittent spasms and decreased strength.  These symptoms and their resulting impairment are fully contemplated by the rating schedule for disorders of the peripheral nerves, which include impairments such as muscle atrophy, decreased strength, decreased sensation, decreased reflexes, and impairment of use up to and including complete paralysis.  

In this regard and consistent with the reasoning presented above, the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. Aug. 6, 2014).

Duties to Notify and to Assist

The Veteran does not assert that there has been any deficiency in the notice provided to him in October 2008 and August 2013 under the Veterans Claims Assistance Act of 2000 (VCAA) and he has not identified any prejudice resulting from any deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (no presumption of prejudice on a notice deficiency; the burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency's determination). 

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the Veteran.  The RO has also obtained a thorough medical examination regarding the claims, as well as medical opinions.  While the RO has challenged the accuracy of range of motion measurements in an October 2008 examination, the Board notes that a subsequent examination was obtained in November 2013 and the Veteran has not specifically challenged those results.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  

As noted above, this appeal involves a remand by the Board for additional evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).  

In this case, the RO substantially complied with the Board's remand instructions by obtaining a VA examination to determine the manifestations and severity of his neurological, muscular, and scar residuals from SFW to the left forearm, right leg, left leg, left knee, and back, as well as scar residuals from a left nephrectomy. 

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2015).  The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  Here, during the Board hearing, the Veteran was informed of the basis for the RO's denial of his claims, and he was informed of the information and evidence necessary to substantiate each claim.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of these claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


ORDER

A rating in excess of 10 percent for muscle injury residuals from a SFW affecting the left forearm is denied.  

A separate 10 percent rating, but no more, for a tender scar of the left forearm, is granted.  

A rating in excess of 10 percent for muscle injury residuals from a SFW affecting the right leg is denied.  

A separate 10 percent rating, but no more, for tender scars of the right leg, is granted.  

A rating in excess of 10 percent for muscle injury residuals from a SFW affecting the left leg is denied.  

A separate 10 percent rating, but no more, for a tender scar of the left leg, is granted.  

A rating in excess of 10 percent for muscle injury residuals from a SFW affecting the left knee is denied.  

A rating in excess of 10 percent for tender scar residuals from a SFW affecting the left back is denied.  

A rating in excess of 10 percent for a nephrectomy scar with herniated muscle is denied. 

A rating in excess of 20 percent for neurological residuals from a SFW affecting the left ulnar nerve is denied.  



____________________________________________
L. HOWELL 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


